DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Previous rejections based on 35 USC 102 are now withdrawn.
Claim Rejections - 35 USC § 103
Previous rejections based on 35 USC 103 are now withdrawn.
Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming a first recess in a second side of the first interposer, wherein a bottom of the first recess is between the first side of the first interposer and the second side of the first interposer, wherein the bottom of the first recess exposes a first surface of a first substrate of the first interposer and wherein the first dielectric material contacts and extends along the first surface of the first substrate.
Regarding claim 11, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach the first interposer comprises a first substrate and a first through-substrate via (TSV) in the first substrate, wherein after forming the first recess, the first TSV extends into the recess.
Regarding claim 21, please see the reasons for allowance stated in the non-final rejection mailed 2 September 2021.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        


/JAEHWAN OH/Primary Examiner, Art Unit 2816